United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2852
                                  ___________

Bio-Tech Pharmacal, Inc.,               *
                                        *
             Appellant,                 *
                                        *
Kirkpatrick W. Dilling,                 *
                                        *
             Intervenor,                *
                                        *
      v.                                * Appeals from the United States
                                        * District Court for the Eastern
Coca Cola Company,                      * District of Arkansas.
                                        *
             Appellee,                  *      [UNPUBLISHED]
                                        *
Rose Law Firm, A Professional           *
Association,                            *
                                        *
             Intervenor on Appeal.      *
                                   ___________

                                  No. 99-1771
                                  ___________

Bio-Tech Pharmacal, Inc.,             *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Coca Cola Company,                     *
                                       *
            Appellee,                  *
                                       *
Tona M. DeMers,                        *
                                       *
Kirkpatrick W. Dilling; Rose Law Firm, *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: May 13, 1999

                                   Filed: July 2, 1999
                                    ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

       Biotech Pharmacal, Inc., (Bio-Tech) filed a trademark action against Coca Cola
Company. Coca Cola filed a counter-claim. Bio-Tech was represented by Dilling and
Dilling, a Chicago law firm, with Rose Law Firm engaged as co-counsel. In December
1997, Biotech signed a settlement agreement with Coca Cola. Shortly thereafter Bio-
Tech hired new counsel, Tona M. DeMers, refused to dismiss its suit, and in April
1998, asked that the settlement agreement be set aside on the grounds that Coca Cola
had perpetrated a fraud by filing the counter-claim, and that Bio-Tech had been coerced
into signing the agreement by its own attorneys. On May 29, 1998, the district court1
denied the motion, ordered Bio-Tech to comply with the terms of the settlement
agreement, and dismissed the case with prejudice. The court also ordered Bio-Tech


      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
and DeMers to show cause why they should not be assessed Rule 11 sanctions for
making "allegations that are legally and factually frivolous based upon the record." See
Fed. R. Civ. P. 11. On June 19, 1998, the court directed Bio-Tech to endorse the
settlement check sent by Coca Cola. Bio-Tech resisted, and moved for reconsideration
of that order. In an order dated July 6, 1998, the court afforded Bio-Tech and DeMers
the benefits of the safe harbor provisions of Rule 11 and provided until July 13 for them
to withdraw any allegedly improper statements or pleadings. None were withdrawn.
After hearing testimony, the court imposed a sanction on DeMers in the amount of
$1,500 for certifying to the court that she had served certain documents upon opposing
counsel when in fact she had not. The court also imposed $50,600 in sanctions on
DeMers and Bio-Tech jointly and severally for repeatedly advancing a frivolous
argument based upon unsubstantiated factual allegations, and for making the
unsupported allegation that the Rose Law Firm had previously represented Coca Cola
prior to this litigation.

       Bio-Tech appeals the order dismissing their claim and compelling the
enforcement of the settlement agreement. In support of the appeal, Bio-Tech presents
essentially the same arguments that the district court found to be frivolous. Bio-Tech
and DeMers also appeal the order imposing Rule 11 sanctions. We have carefully
reviewed the parties' briefs and the record and find no error of law or fact, nor abuse
of discretion by the district court. No useful precedent would be established were we
to add to the district court's extensive and well-reasoned opinions. Therefore the orders
of the district court are affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -3-